COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Juan Villareal v. The State of Texas

Appellate case number:    01-13-00374-CR

Trial court case number: 1353512

Trial court:              183rd Judicial District Court of Harris County

        This case was abated and remanded to the trial court on January 14, 2014. In the
abatement order, we directed the trial court to execute an amended certification of appellant’s
right to appeal indicating whether or not appellant has the right to appeal and make any other
findings and recommendations the trial court deemed appropriate. The district clerk has filed a
supplemental clerk’s record containing an amended certification of appellant’s right to appeal.
Accordingly, we REINSTATE this case on the Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: February 27, 2014